Citation Nr: 1108750	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD. In January 2011, the Veteran testified before the Board at a hearing held via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claim. 

At his January 2011 hearing before the Board, the Veteran stated that since his colon surgery in 2008, he had experienced a downward spiral with regard to his PTSD symptoms.  He stated that following the surgery, he found himself unable to function due to a worsening of his depression and that despite help from his family, he had been unable to continue his social relationships and had trouble caring for his routine daily activities. 

A thorough November 2010 private evaluation shows that the Veteran was experiencing intermittent suicidal thoughts which recently returned.  He had a friend remove all knives and guns from his home.  He did not state that he would act on those ideations.  He began to fear the worst in every situation and was afraid of hurting his wife.  There were four instances where he was brought to a private hospital and the VA hospital via ambulance due to his psychiatric and physical symptoms, and was subsequently diagnosed with panic attacks and anxiety.  In June 2010, his VA psychiatrist prescribed him medication that helped him significantly.    The medication helped him sleep, though he continued to withdraw socially and felt like he was in a "black hole."

However, VA treatment records dated prior to that time show that the Veteran's anxiety and depression were improving on medication, correlating with the improvement of his physical health following hip surgery.  On the most recent June 2007 VA psychiatric examination, the Veteran felt enjoyment working in his yard and going to stores, being active in his local veterans group, and working as a service officer.  He had no suicidal or homicidal ideations.  

It therefore appears that the Veteran's PTSD symptoms may have worsened since his last VA examination.  However, the extent to which the Veteran is currently impaired by his PTSD remains unclear.  The Board finds that a new examination is necessary in order to accurately determine the appropriate disability rating in this case.  The Board notes that when the evidence of record is inadequate, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Finally, because it appears that the Veteran has been hospitalized at the VA for panic attacks in the past year, and because he has continued to receive treatment for his PTSD at the VA, more current treatment records should also be associated with the claims file on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain and associate with the claims file records dated from June 2008 to the present from the Little Rock, VA Medical Center.

2.  After the additional VA records have been associated with the claims file, schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions must be explained in detail.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



